Citation Nr: 1140215	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-26 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy.

2.  Entitlement to service connection for chest pain, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

3.  Entitlement to service connection for high blood pressure, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

4.  Entitlement to service connection for rectal pain with taste of blood, black stools, excessive intestinal noises and gas, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

5.  Entitlement to service connection for weight loss, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

6.  Entitlement to service connection for hernia, to include weak stomach, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

7.  Entitlement to service connection for liver damage, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

8.  Entitlement to service connection for fatigue, weakness and sleepiness claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

9.  Entitlement to service connection for blood loss, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

10.  Entitlement to service connection for bilateral foot and leg numbness, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  

11.  Entitlement to service connection for stomach and esophagus pain, claimed as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1973.  The Veteran passed away in December 2009.  The appellant is his widow.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.

In a January 2011 deferred rating decision, VA determined that the appellant's March 2010 claim for service connection for the cause of the Veteran's death was also a claim for substitution of the appellant for claims pending at the time of the Veteran's death.  VA determined that the appellant was eligible for substitution in the Veteran's appeal.  

All issues on appeal other than the issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent clinical, or competent and credible lay, evidence of record that erectile dysfunction is the result of, or chronically aggravated by, service-connected disability.  


CONCLUSION OF LAW

Erectile dysfunction is not proximately due to, the result of, or chronically aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Correspondence dated in August 2005 informed the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Correspondence dated in March 2006 notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

The record contains the Veteran's service treatment records, VA medical records, the Veteran's correspondence, and the appellant's correspondence.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded a VA examination in July 2005.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate, as it was predicated on a reading of the Veteran's claims file and medical records.  It considers all of the pertinent evidence of record, to include the statements of the Veteran and the current examination results.  Rationale was provided for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board is aware that October 2007 correspondence from the Social Security Administration (SSA) informed the Veteran that it had found that he had met the medical requirements for disability benefits, due to severe liver disease.  The letter also informed him that SSA had determined that his disability began in July 2007.  It noted that SSA had not yet made a determination as to whether the Veteran met non-medical requirements, but would make that decision soon.  

The claims file contains no determination or medical records from SSA.  Nevertheless, as SSA's own correspondence relates that it found the Veteran's disability to be due to severe liver disease, and neither the Veteran nor the appellant has ever alleged that SSA has any medical records relevant to the claim for service connection for erectile dysfunction, secondary to a service-connected kidney disability, it appears that any outstanding SSA records would not be relevant to this claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), holding that "[w]hen a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established.  There must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Again, in this case there is no specific reason in the claims file to believe that any SSA records would be relevant to the Veteran's claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Secondary Service Connection

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran was granted service-connection for urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy, by a January 2003 rating decision.  

The report of a July 2005 VA genitourinary examination provides that the examiner reviewed the Veteran's claims file and medical records, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report reveals that the Veteran was on Nadolol for hypertension, with side effects of fatigue and erectile dysfunction.  The diagnosis was erectile dysfunction.  The examiner repeated the requested medical question, which was whether the Veteran's erectile dysfunction was related to nephrolithiasis.  The examiner stated that the Veteran's erectile dysfunction was most likely aggravated by or a result of Nadolol, or prior use of Propranolol.  As a rationale, the examiner noted that according to research done that day Nadolol had significant adverse rations, including decreased sexual ability.  The examiner stated that there was no evidence found in the search of medical literature to connect the Veteran's nephrolithiasis to erectile dysfunction, or to connect hypertension to nephrolithiasis.  

The Board finds that the July 2005 VA medical opinion is highly probative evidence that the Veteran's service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy, did not cause and does not aggravate the Veteran's erectile dysfunction.  The opinion is based on a review of the Veteran's medical history and up to date medical literature, to which the examination report refers in detail.  This fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Board is aware of the Veteran's contentions that his erectile dysfunction was the result of service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy.  However, the Veteran's own contentions do not constitute medical evidence in support of the claim.  The Veteran is not competent to diagnose the etiology of his disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his erectile dysfunction was caused or aggravated by his service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy.  

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, supra.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was competent to observe continuity of erectile dysfunction since incurring urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy.  The Board finds him to have been credible in this regard.  However, he was not competent to attribute the coincidence of erectile dysfunction symptoms occurring at the time of, or after, the incurrence of urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy, as establishing the etiology of the erectile dysfunction.  As such, the Board finds that the Veteran's assertions are outweighed by the July 2005 VA medical opinion.  

In sum, the medical evidence does not demonstrate entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Secondary service connection for erectile dysfunction, claimed as secondary to service-connected urolithiasis/bladder outlet obstruction, status-post cystoscopy, ureteral stenting and shock wave lithotripsy, is denied. 


REMAND

A preliminary review of the record indicates that all remaining issues on appeal (service connection for chest pain; high blood pressure; rectal pain with taste of blood, black stools, excessive intestinal noises and gas; weight loss; hernia, to include weak stomach; liver damage; fatigue, weakness and sleepiness; blood loss; bilateral foot and leg numbness; and stomach and esophagus pain, each claimed as secondary to service-connected arthritis as secondary to service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe) require additional development.  

The Veteran contended that the use of Etodolac for his service-connected degenerative joint disease, metatarsophalangeal joint and interphalangeal joint, right great toe, resulted in the claimed disabilities.  

A December 2005 VA examination report sets forth the medical opinion that the Veteran's liver dysfunction, esophageal varices and associated problems (clearly identified earlier in the report as the claimed disabilities subject to this remand) were less likely as not caused by or a result of Etodolac use.  However, the VA examiner failed to address whether the Veteran's use of Etodolac chronically aggravated any of the claimed disabilities.  See 38 C.F.R. § 3.310; Allen, supra.  This question must be addressed on remand, with adequate reasons and bases provided by the VA examiner.  

The Board additionally notes again that SSA's October 2007 correspondence informed the Veteran that SSA had determined that he had a disability due to severe liver disease.  Thus, there is specific reason to believe that SSA records would be relevant to the  claim for secondary service connection for a liver disability.  See Golz, supra.  As a result, attempts must be made to obtain records from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request copies of all determinations granting, denying or confirming an award of SSA disability benefits to the Veteran, and all medical and employment records relied on by SSA.  Fully document in the claims file all efforts to obtain these records.

2.  Forward the Veteran's claims folder to an appropriate examiner for a medical opinion. 

Following a review of the relevant evidence in the claims file, including the December 2005 VA examination report, the examiner is requested to provide opinions as to whether it is at least as likely as not (50 percent likelihood or greater) that the Veteran's use of Etodolac for service-connected disability chronically aggravated chest pain; high blood pressure; rectal pain with taste of blood, black stools, excessive intestinal noises and gas; weight loss; hernia, to include weak stomach; liver damage; fatigue, weakness and sleepiness; blood loss; bilateral foot and leg numbness; or stomach and esophagus pain.  

All opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


